In an action, inter alia, to recover damages for false imprisonment, the plaintiff appeals from an order of the Supreme Court, Richmond County (Cu-sick, J.), entered August 11, 1999, which, inter alia, granted the defendants’ motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against the defendant Ahmed “Sam” Elsayed on the ground that jurisdiction was not acquired over that defendant.
Ordered that the order is affirmed, with costs.
Since the plaintiff failed to comply with CPLR 308 (2), the purported service of the summons was ineffective to acquire jurisdiction over the defendant Ahmed “Sam” Elsayed (see, Macchia v Russo, 67 NY2d 592; Feinstein v Bergner, 48 NY2d 234; Citibank v Harris, 264 AD2d 377; Wern v D’Alessandro, 219 AD2d 646, 647). Accordingly, the Supreme Court properly granted the defendants’ motion to dismiss the complaint insofar as asserted against that defendant. Bracken, J. P., O’Brien, Florio and Schmidt, JJ., concur.